Case 21-03005-sgj Doc 21 Filed 04/13/21   Entered 04/13/21 17:10:19   Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re                                     §
                                          §
                                                         Chapter 11
HIGHLAND CAPITAL MANAGEMENT,              §
L.P.,                                     §
                                                   Case No. 19-34054-sgj11
                                          §
        Debtor.                           §
                                          §
HIGHLAND CAPITAL MANAGEMENT,              §
L.P.,                                     §
                                          §
        Plaintiff,                        §
                                          §
                                                      Adv. No. 21-03005
v.                                        §
                                          §
NEXPOINT ADVISORS, L.P.,                  §
                                          §
        Defendant.                        §
                                          §

                     APPENDIX IN SUPPORT OF DEFENDANT’S
                     MOTION TO WITHDRAW THE REFERENCE


                               Davor Rukavina, Esq.
                              Texas Bar No. 24030781
                               Julian P. Vasek, Esq.
                              Texas Bar No. 24070790
                       MUNSCH HARDT KOPF & HARR, P.C.
                           500 N. Akard Street, Ste. 3800
                             Dallas, Texas 75202-2790
                            Telephone: (214) 855-7500
                             Facsimile: (214) 978-4375

                     COUNSEL FOR NEXPOINT ADVISORS, L.P.
 Case 21-03005-sgj Doc 21 Filed 04/13/21        Entered 04/13/21 17:10:19       Page 2 of 3




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW NexPoint Advisors, L.P., the defendant (the “Defendant”) in the above

styled and numbered adversary proceeding (the “Adversary Proceeding”), and files this its

Appendix In Support of Defendant’s Motion to Withdraw the Reference (the “Appendix”),

supporting the Defendant’s Motion to Withdraw the Reference (the “Motion”), as follows:

 Exhibit                 Description
 1                       Complaint for (i) Breach of Contract and (ii) Turnover of Property of
                         the Debtor’s Estate
 2                       Defendant’s Original Answer
 3                       Claim Number 104
 4                       Claim Number 108
 5                       First Supplemental Order Sustaining First Omnibus Objection to
                         Certain (A) Duplicate Claims; (B) Overstated Claims; (C) Late-Filed
                         Claims; (D) Satisfied Claims; (E) No-Liability Claims; and (F)
                         Insufficient-Document Claims
 6                       Order (i) Confirming the Fifth Amended Plan of Reorganization of
                         Highland Capital Management, L.P. (As Modified) and (ii) Granting
                         Related Relief


       RESPECTFULLY SUBMITTED this 13th day of April, 2021.

                                           MUNSCH HARDT KOPF & HARR, P.C.

                                           By: /s/ Davor Rukavina
                                                Davor Rukavina, Esq.
                                                Texas Bar No. 24030781
                                                Julian P. Vasek, Esq.
                                                Texas Bar No. 24070790
                                                3800 Ross Tower
                                                500 N. Akard Street
                                                Dallas, Texas 75201-6659
                                                Telephone: (214) 855-7500
                                                Facsimile: (214) 855-7584
                                                 Email: drukavina@munsch.com

                                           COUNSEL FOR NEXPOINT ADVISORS, L.P.




APPENDIX IN SUPPORT OF DEFENDANT’S MOTION TO WITHDRAW THE REFERENCE—Page 1
  Case 21-03005-sgj Doc 21 Filed 04/13/21            Entered 04/13/21 17:10:19         Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this the 13th day of April, 2021, true and correct
copies of this document, with all exhibits thereto, were electronically served by the Court’s ECF
system on parties entitled to notice thereof, including on the Plaintiff through its counsel of record.

                                               /s/ Davor Rukavina
                                               Davor Rukavina




APPENDIX IN SUPPORT OF DEFENDANT’S MOTION TO WITHDRAW THE REFERENCE—Page 2
4812-6582-5765v.1 019717.00001
